Per Curiam.

Motion for an injunction denied : 1. The agreement with Barker had no consideration, to warrant the extraordinary powers of this Court. 2. The ten days *65have elapsed since the acceptances charged were made, and payment is not offered or averred. If the right of the defendants to demand payment was suspended by the promise of a third person, it ceases when that person is in default. The plaintiffs, as his assignees, pray that the defendants may not demand payment. No request could be more unreasonable. The agreement with Barker did not discharge the plaintiffs from their obligation to pay their notes. At most, it only suspended the right of demand, for ten days.